Case 1:19-mj-00388-IDD Document 2 Filed 09/03/19 Page 1 of 4 PagelD# 2

 

[_

IN THE UNITED STATES DISTRICT COURT FOR THE SEP ~ 3 2019 |

 

EASTERN DISTRICT OF VIRGINIA

_____}
IsT Sunt |

CLERK, US. BIER

ALEXANDE inv

Alexandria Division eee
UNITED STATES OF AMERICA )
)

Vv. ) Case No. 1:19-mj-388

)
PRESTON SCOTT BATES, )
)
Defendant. )
)

AFFIDAVIT IN SUPPORT OF A
CRIMINAL COMPLAINT

I, Alan Szulwach, being duly sworn, state the following:

1, I am an Officer with the United States Park Police (““USPP”) in McLean, Virginia.
I have been employed with USPP since January 2009. My duties as a USPP Officer include,
among others, to patrol the George Washington Memorial Parkway, to enforce violations of Title
36 of the Code of Federal Regulations, and to investigate a variety of traffic offenses and natural
resource violations. J have received training in general law enforcement, including crash
reconstructions, standard field sobriety testing, and field training instruction.

2. This affidavit is submitted in support of a two-count criminal complaint charging
Preston Scott BATES (hereinafter referred to as BATES) with knowingly and intentionally
assaulting two individuals, identified herein as “Victim 1” and “Victim 2,” on or about August 31,
2019. The alleged assaults occurred at our near Spout Run Parkway, a highway within the special

maritime and territorial jurisdiction of the United States located in Arlington County, Virginia,

within the Eastern District of Virginia, in violation of Title 18, United States Code, Section .

113(a)(4).
Case 1:19-mj-00388-IDD Document 2 Filed 09/03/19 Page 2 of 4 PagelD# 3

3. The facts and information contained in this affidavit are based upon my training
and experience, personal knowledge, and observations during the course of this investigation, as
well as the observations of other officers involved in this investigation. This affidavit contains
information necessary to support probable cause, and it is not intended to include each and every
fact and matter observed by me or known to the government.

RELEVANT STATUTORY PROVISION

4, Title 18, United States Code, Section 113(a)(4), provides in relevant part that
[w]hoever, within the special maritime and territorial jurisdiction of the United States, is guilty of
an assault shall be punished as follows . . . [for] [a]ssault by striking, beating, or wounding, by a
fine under this title or imprisonment for not more than 1 year, or both... .”

5. Title 18, United States Code, Section 7G), provides in relevant part that the term
“special maritime and territorial jurisdiction of the United States,” includes “[a]ny lands reserved
or acquired for the use of the United States, and under the exclusive or concurrent jurisdiction
thereof, or any place purchased or otherwise acquired by the United States by consent of the
legislature of the State in which the same shall be, for the erection of a fort, magazine, arsenal,
dockyard, or other needful building.”

SUMMARY OF FACTS TO SUPPORT PROBABLE CAUSE

6. On or about August 31, 2019, at about 10:49 p.m., Victim 1 was driving a vehicle
(hereinafter, “Vehicle 1”) on Spout Run Parkway. Moments after turning into the highway’s right
lane, an Audi sedan (hereinafter, “Vehicle 2”) struck Vehicle 1 from the rear. Victim 1 lost control
of Vehicle 1, and Vehicle 1 flipped and struck a stone wall.

7. After the collision, Victim 1 exited his vehicle. Victim 1 smelled a burning odor

emanating from Vehicle 2, so he approached the driver (Victim 2) and passenger of Vehicle 2
Case 1:19-mj-00388-IDD Document 2 Filed 09/03/19 Page 3 of 4 PagelD# 4

(BATES) to warn them Vehicle 2 might be on fire. As Victim 1 approached Vehicle 2, the
passenger, BATES, yelled at Victim 1 to leave him and Victim 2 alone. Noticing that the driver
(Victim 2) looked disoriented! and appeared unable to exit her vehicle, Victim 1 helped Victim 2
out of Vehicle 2. Moments later, BATES exited the passenger side of Vehicle 2 and struck Victim
1 with a closed fist to the jaw. BATES then proceeded to beat Victim 1 with his fists several more
times before Victim 1 was able to push BATES away from him.

8. While BATES was beating Victim 1, several individuals who had driven by the
scene of the collision stopped and were able to keep BATES separated from Victim 1 and called
the police.

9. USPP Officers Meagher and Glaze were the first officers to arrive at the scene.
While the officers collected information from Victim 1, they observed BATES sitting next to
Victim 2 approximately 30 meters away on a stone wall. Officers Meagher and Glaze then
observed BATES reach over with his right hand and strike Victim 2 with an open palm across
Victim 2’s face. The officers then ran over to BATES and apprehended him. Although BATES
was combative when the officers apprehended him, the officers were eventually able to place
BATES in handcuffs.

10. _—_ L arrived at the scene of the collision while BATES was being placed in handcuffs
by Officers Meagher and Glaze. While BATES was being evaluated by Arlington County Fire
Department, BATES began yelling at me, stating, “I’m going to sue the fuck out of Szulwach. I

can see your stupid name tag. I’m going to take your job and I’m going to ruin your family because

 

' Later that evening, Victim 2 received citations for, among others, Driving Under the Influence
of Alcohol and Driving While Intoxicated.
Case 1:19-mj-00388-IDD Document 2 Filed 09/03/19 Page 4 of 4 PagelD# 5

I can see your fucking ring.” I then placed BATES under arrest for assault and transported him to
USPP District Two Station for processing.
CONCLUSION
11. Based on the foregoing, I submit that there is probable cause to believe that on or
about August 31, 2019 Preston Scott BATES did knowingly and intentionally assault Victim 1 and
Victim 2, at or near Spout Run Parkway, a highway within the special maritime and territorial
jurisdiction of the United States located in Arlington County, Virginia, within the Eastern District

of Virginia, in violation of Title 18, United States Code, Section 113(a)(4).

yt

AlaWSzulwaclt /
Officer
United States Park Police

Sworn to and subscribed before me
This 30° day of September, 2019.

AE /s/

~ Yvan D. Davis
United States Magistrate Judge

 

 

 

 

 

 
